Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J., concurred.
At common law, the business of a factor was merely to sell the goods of his customers; so it followed that his possession was no evidence of his ownership; and as he was not allowed to pledge the goods of his principal, in ease he did so the pledgee was chargeable with notice of the true owner’s right.
It is no part of the business of a factor to buy, and when he does, the rule must be the same in regard to him as to all other purchasers. The purchase of property in his own name, makes him to all the world the apparent owner, and as far as affects the rights of third persons, his power over the goods is unlimited—he has the right to sell or pledge. ■
Judgment reversed and cause remanded.